Citation Nr: 1424862	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD), prior to February 17, 2012.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a rating of 30 percent for PTSD and denied entitlement to service connection for a left wrist disorder, a right wrist disorder, and a right elbow disorder.  The Veteran submitted a notice of disagreement in August 2010, a statement of the case was issued in March 2011, and a VA Form 9 was received in April 2011.

In a March 2012 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective February 2012.  The Veteran indicated he was satisfied with that rating.  The Board has accordingly recharacterized the issue as entitlement to a rating higher than 30 percent for PTSD, prior to February 17, 2012.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a left wrist disorder, a right wrist disorder, and a right elbow disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for entitlement to a rating higher than 30 percent for PTSD, prior to February 17, 2012, was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal for entitlement to a rating higher than 30 percent for PTSD, prior to February 17, 2012, by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a statement dated July 2012, the Veteran, through his authorized representative, indicated that he was satisfied with the grant of a 70 percent rating for PTSD and did not wish to continue any further appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration for that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to a higher rating for PTSD, and it is dismissed.


ORDER

Entitlement to a rating higher than 30 percent for PTSD, prior to February 17, 2012, is dismissed.


REMAND

The Veteran seeks entitlement to service connection for a left wrist disorder, a right wrist disorder and a right elbow disorder.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the Board notes that the Veteran indicated during the January 2013 hearing that he received treatment at a private facility for an injury to his right wrist, post service.  See January 2013 BVA Hearing Transcript, page 18.  These private treatment records should be obtained and associated with the claims file.  Also, any updated VA or private treatment records should be obtained and associated with the claims file.

Additionally, to date, the Veteran has not yet been afforded VA examinations for any of his claimed disorders.  The Board notes that the Veteran asserts he injured both his wrists during service when he fell during a training exercise and that he injured his right elbow while training on a separate occasion.  Id. at page 4, 21.  Service treatment records document treatment of a left hand injury in July 2004.  On remand, the Veteran should be afforded VA examinations and the RO should obtain medical opinions regarding the nature and etiology of his claimed left and right wrist disorders and right elbow disorder.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file private treatment records from McAlester Regional Health Center.  

Also, obtain and associate with the claims file all updated VA and private treatment records.  

If no additional records can be located, a negative response should be associated with the claims file.

2.  Afford the Veteran a VA examination for his right and left wrists and right elbow.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file.  

All current diagnoses of the bilateral wrists and right elbow should be noted.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's current left wrist disorder is in any way causally or etiologically related to his time in service, to include the documented left hand injury during service;

b)  that the Veteran's current right wrist disorder is in any way causally or etiologically related to his time in service, to include the documented fall during service; and,

c)  that the Veteran's current right elbow disorder is in any way causally or etiologically related to his time in service, to include the asserted injury during service.

In particular, review the lay statements as they relate to the development of his disorders and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


